
	

113 HR 4975 IH: SALTS Act
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4975
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Thornberry (for himself and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Controlled Substances Act relating to controlled substance analogues.
	
	
		1.Short titleThis Act may be cited as the Synthetic Abuse and Labeling of Toxic Substances Act of 2014 or the SALTS Act.
		2.Controlled substance analoguesSection 203 of the Controlled Substances Act (21 U.S.C. 813) is amended—
			(1)by striking A controlled and inserting (a) In general.—A controlled; and
			(2)by adding at the end the following:
				
					(b)DeterminationIn determining whether a controlled substance analogue was intended for human consumption under
			 subsection (a), the following factors may be considered, along with any
			 other relevant factors:
						(1)The marketing, advertising, and labeling of the substance.
						(2)The known efficacy or usefulness of the substance for the marketed, advertised or labeled purpose.
						(3)The difference between the price at which the substance is sold and the price at which the
			 substance it is purported to be or advertised as is normally sold.
						(4)The diversion of the substance from legitimate channels and the clandestine importation,
			 manufacture, or distribution of the substance.
						(5)Whether the defendant knew or should have known the substance was intended to be consumed by
			 injection, inhalation, ingestion, or any other immediate means.
						(c)LimitationFor purposes of this section, evidence that a substance was not marketed, advertised, or labeled
			 for human consumption, by itself, shall not be sufficient to establish
			 that the substance was not intended for human consumption..
			
